


LAKE SHORE SAVINGS BANK
DIRECTORS’ SUPPLEMENTAL BENEFIT PLAN


JOINDER AGREEMENT
FOR
TRACY S. BENNETT


I, Tracy S. Bennett, and Lake Shore Savings Bank hereby agree that I shall
participate in the Directors’ Supplemental Benefit Plan, as amended and restated
effective January 1, 2007 (the “Plan”), and I do further agree to the terms and
conditions thereof.  Capitalized terms used but not defined in this Joinder
Agreement shall have the meanings ascribed to them in the Plan.


I.           Defined Terms


1.  
My “Benefit Age” (as defined in Section 1.7 of the Plan) shall be seventy-two
(72).



2.  
My annual “Supplemental Benefit” (as defined in Section 1.22 of the Plan) shall
be Six Thousand Four Hundred Ninety Two Dollars ($6,492) if I retire on or after
my Benefit Age or following a Change in Control.  If I terminate service prior
to my Benefit Age (other than due to my death, Disability or a Change in
Control), my Supplemental Benefit shall be the amount set forth below.



3.  
My annual “Supplemental Benefit” is based generally on the following
formula:  2% of my average final pay in the three (3) years immediately prior to
my termination of service, times the number of years I have served on the Board
of Directors of the Bank, up to a maximum of forty percent (40%) of my final
average pay.



II.           Termination of Service Prior to Benefit Age


In the event of my voluntary or involuntary termination of service prior to
Benefit Age (other than following a Change in Control) the annuitized value of
my Accrued Benefit shall be:


Termination on/or after
Monthly Benefit at Benefit Age
Annual Benefit at Benefit Age
1/3/2013
$49
$590
9/30/2013
$98
$1,180
9/30/2014
$148
$1,771
9/30/2015
$197
$2,361
9/30/2016
$246
$2,951
9/30/2017
$295
$3,541
9/30/2018
$344
$4,131
9/30/2019
$393
$4,722
9/30/2020
$443
$5,312
9/30/2021
$492
$5,902
8/18/2022
$541
$6,492

 


 
 

--------------------------------------------------------------------------------

 

III.           Change in Control


 
Notwithstanding anything in the Plan to the contrary, you will receive a lump
sum distribution upon your Termination of Service coincident with or within two
years following a Change in Control.
 
For purposes of clarity, the amount of the lump sum benefit will equal the
Supplemental Benefit otherwise payable during the Payout Period.
 
IV.           Death Benefit


My annual “Survivor’s Benefit” shall be Six Thousand Four Hundred Ninety Two
Dollars ($6,492), subject to Section 3.2 and all relevant subsections of the
Plan and this Joinder Agreement, and payable in monthly installments throughout
the Payout Period.


I understand that my receipt (or my Beneficiary’s receipt) of the Supplemental
Benefit (or Survivor’s Benefit) shall be subject to all provisions of the Plan.


I understand that if I voluntarily or involuntarily terminate service on the
Bank’s Board of Directors pursuant to Section 3.3 of the Plan prior to reaching
my Benefit Eligibility Date, for any reason other than for Cause, death,
Disability or following a Change in Control, my Supplemental Benefit shall be
computed in accordance with Section 3.3 of the Plan, and such benefit shall be
based on the annuitized value of (i) my Accrued Benefit on such date, plus (ii)
interest accrued on such Accrued Benefit from the date of termination until my
Benefit Age.


V.           Beneficiary Election


I hereby designate the following individuals as my “Beneficiary” and I am aware
that I can subsequently change such designation in writing by submitting to the
Administrator, at any subsequent time, and in substantially the same form
hereto, a written designation of the primary and secondary Beneficiaries to whom
payment under this Plan shall be made in the event of my death prior to complete
distribution of the benefits due and payable under the Plan.  I understand that
any Beneficiary designation made subsequent to execution of this Joinder
Agreement shall become effective only when receipt thereof is acknowledged in
writing by the Administrator.


PRIMARY
BENEFICIARY:  __________________________________________                                                    




SECONDARY
BENEFICIARY:  ________________________________________                                                  




VI.           General


I understand that I have been provided a copy of the Plan and that I am entitled
to obtain an additional copy of the Plan, at any time, and may do so by
contacting the Bank.  This Joinder Agreement shall become effective upon
execution below by both the Director and a duly authorized representative of the
Bank.



Page 2 of 3


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the 1st day of January 2013.


 
LAKE SHORE SAVINGS BANK



By:   /s/ Gary W. Winger               
                      Duly Authorized Officer




 
DIRECTOR



By: /s/ Tracy S. Bennett                
 



Page 3 of 3